Citation Nr: 0917978	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-34 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Legacy Meridian Park Hospital and Pacific Heart 
Associates on June 9, 2007.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from November 1945 to 
December 1948.  The veteran also has unverified active 
service from January 1941 to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  In June 2007, the Veteran was service connected for 
status post fracture of the upper third right ulna, rated as 
30 percent disabling.  He was not in receipt of a total 
rating based on individual unemployability due to service-
connected disabilities, service connection was not in effect 
for a cardiovascular disorder, and a cardiovascular disorder 
had not been associated with or held to be aggravating his 
service-connected disability.

2.  The Veteran received medical treatment for heart attack 
and anemia at Legacy Meridian Park Hospital and Pacific Heart 
Associates from June 7, 2007 to June 9, 2007.

3.  The VAMC in Portland Oregon approved payment or 
reimbursement of expenses incurred at Legacy Meridian Park 
Hospital and Pacific Heart Associates for the period from 
June 7, 2007 to June 8, 2007.

4.  VA payment or reimbursement of the costs of the care on 
June 9, 2007 was not authorized.

5.  The medical expenses incurred on June 9, 2007 was 
incurred as a result of a continued medical emergency and, 
once the Veteran's condition was deemed stabilized, he was 
discharged on June 9, 2007.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Legacy Meridian 
Park Hospital and Pacific Heart Associates on June 9, 2007 
have been met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 
7104 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the Veteran's claim for reimbursement 
or payment of medical expenses.  This is so because the Board 
is taking action favorable to the Veteran by granting the 
claim; a decision at this point poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The evidence of record is scant, but reflects that the 
Veteran was a patient of Legacy Meridian Park Hospital and 
Pacific Heart Associates in Portland, Oregon, from June 7, 
2007 to June 9, 2007.  Progress notes reflect that the 
Veteran presented with complaints of chest pain on June 7, 
2007.  VA was notified of the admission on June 8, 2007.  
Stabilized cardiac status was noted on June 9, 2007, when he 
was discharged with the diagnosis of heart attack, anemia.  

In July 2007, the VAMC approved payment for part of the 
Veteran's stay at Legacy Meridian Park Hospital and Pacific 
Heart Associates, from June 7, 2007 to June 8, 2007.  VA 
disapproved payment for the last day, on which the Veteran's 
condition was found to have stabilized and he was discharged, 
on the basis that, on this day, the Veteran was deemed stable 
and could be safely transferred to a VAMC.  

The Veteran is currently nearly 92 years old and, according 
to written statements he has submitted during the course of 
this appeal, his family immediately notified the VAMC in 
Portland and was told that he could not be transferred to the 
VAMC because the facility was full and not accepting any 
patients.  VA was notified again on June 8 and June 9 and was 
still not accepting patients.  The Veteran states that, 
although he was 90 years old and the hospital wanted him to 
stay longer because the VAMC was not accepting patients, he 
convinced the hospital to discharge him.  He maintains that 
VA should pay for this last day of hospitalization.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 
38 U.S.C.A. §§ 1725 and 1728.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D)  for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

At the time of the June 2007, treatment for heart attack and 
anemia, service connection was in effect for status post 
fracture of the upper third right ulna, rated as 30 percent 
disabling.  The Veteran was not in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities, service connection was not in effect for a 
cardiovascular disorder, and a cardiovascular disorder had 
been associated with or held to be aggravating his service-
connected disability.  Thus, the June 2007 treatment was not 
rendered for a service-connected disability or one associated 
therewith.  Based on this fact, the Veteran does not meet the 
criteria for entitlement under 38 U.S.C.A. § 1728(a) (West 
2002).  He may, however, be entitled to payment for such care 
under 38 U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. 
§§ 17.1000-1008 (2008).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2008).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an 
"eligible" veteran furnished by a non-VA facility, if all 
of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if - (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. 
§ 17.54 (2008).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

The Veteran does not claim and the evidence does not 
establish that VA provided authorization for him to receive 
the medical care at issue.  Thus, the Veteran did not have 
prior VA authorization for non-VA medical care received at a 
private facility.  

As the Veteran alleges, and VA payment for treatment on June 
7 and 8, 2007 confirm, the Portland, Oregon, VAMC to which 
the Veteran would transfer had no beds available and could 
thus not accept the Veteran's transfer there for the care 
needed.  Moreover, the Veteran's written communications as 
well as the treatment reports from Legacy Meridian Park 
Hospital confirm that, as soon as his condition was deemed 
stabilized, he was discharged; thereby incurring no 
additional cost beyond which was required to treat the 
emergency condition which necessitated the private 
hospitalization.  

In light of the foregoing, the Board finds that the treatment 
the Veteran received at Legacy Meridian Park Hospital and 
Pacific Heart Associates from June 7, 2007 to June 9, 2007 
was for an ongoing emergency and the Veteran was discharged 
when this emergency was resolved and the Veteran was 
stabilized.  Based on this finding, the Board concludes that 
the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Legacy Meridian 
Park Hospital and Pacific Heart Associates in Portland, 
Oregon, on June 9, 2007 are met.  The evidence in this case 
supports the Veteran's claim and it is therefore granted.  

The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board must find that the Veteran is 
eligible to receive payment or reimbursement of medical 
expenses incurred at Legacy Meridian Park Hospital and 
Pacific Heart Associates on June 9, 2007, under the 
provisions of 38 U.S.C.A. § 1725.


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to payment or reimbursement of medical 
expenses incurred at Legacy Meridian Park Hospital and 
Pacific Heart Associates on June 9, 2007,, is granted.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


